 36GOODYEAR TIRE & RUBBER COThe Goodyear Tire and Rubber Company andUnited Rubber, Cork, Linoleum and PlasticWorkers of America. Cases 16-CA-11335 and16-RC-861130 November 1984DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY MEMBERS ZIMMERMAN, HUNTER, ANDDENNISOn 20 April 1984 Administrative Law JudgeRichard J. Linton issued the attached decision. TheRespondent filed exceptions and a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings,1 andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, The Good-year Tire and Rubber Company, San Angelo,The Respondent has excepted to some of the judge's credibility find-ings The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect Standard DryWall Products, 91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Or 1951)We have carefully examined the record and find no basis for reversingthe findingsIn the absence of exceptions, we adopt, pro forma, the judge's recom-mendation to overrule the Union's Objections 5. 9, and 10We agree with the judge that Supervisor Hoover violated Sec 8(a)(1)of the Act by threatening an employee that if the Union won the electionthe Respondent would close, the Respondent could rehire employees atminimum wage, and the employees could lose their present level of bene-fits Member Hunter, who would dismiss the latter two violations becausethe General Counsel allegedly failed to show the "context" in which thelatter two remarks were made, ignores the fact that these remarks weremade in the same conversation, thus establishing that the latter two re-marks were made in the context of an unlawful threat of plant closureMember Hunter agrees with the judge's finding that SupervisorHoover violated Sec 8(a)(1) of the Act by stating in the presence of anemployee that the Respondent could close down the plant if employeesvoted for the Union, but finds the evidence insufficient to establish thatHoover threatened employees with loss of benefits, replacement, and re-hiring at the Federal minimum wage given the General Counsel's failureto show the context in which Hoover's other statements were madeIn so finding, Member Hunter notes that, contrary to the implication ofhis colleagues, the record fails to show that Hoover's plant closingremark was directed to the employee rather than to a fellow supervisorpresent in the same room In addition, while the employee recountedHoover's remaining statements as if made in succession, it is clear, asfound by the judge, that the employee's version "runs several topics to-gether," and fails to describe the specific topics addressed by Hoover'sremarks or the transition from topic to topic Under the circumstances,Hoover's comments may be lawful or unlawful depending on the subjectmatter at issue As the record does not reveal the specific subject matterto which Hoover's remarks were directed, the General Counsel has failedto carry his burden of showing that Hoover's remarks would reasonablycoerce employees in the exercise of rights under the ActTexas, its officer, agents, successors, and assigns,shall take the action set forth in the Order.IT IS FURTHER ORDERED that the election heldon 30 September 1983 in Case 16-RC--8611 is setaside and that the case is remanded to the RegionalDirector to conduct another election when hedeems the circumstances permit the free choice ofbargaining representative.2, [Direction of Second Election omitted from pub-lication.]We agree with the judge that the Notice of Second Election shouldInclude language in accord with the Board's decision in Lufkin Rule Co147 NLRB 341 (1964)DECISIONSTATEMENT OF THE CASERICHARD J. LINTON, Administrative Law Judge.These consolidated cases were tried before me in SanAngelo, Texas, on January 23, 1984, pursuant to the No-vember 16, 1983 complaint issued by the General Coun-sel of the National Labor Relations Board through theRegional Director for Region 16 of the Board in Case16-CA-11335, and the November 18, 1983 report on ob-jections, order consolidating cases, and notice of hearingissued by the Regional Director in Case 16-RC-8611.The complaint is based on a charge filed October 7,1983, by United Rubber, Cork, Linoleum and PlasticWorkers of America (Charging Party, Union, or URW)against The Goodyear Tire and Rubber Company (Re-spondent or Goodyear).'In the complaint the General Counsel alleges that Re-spondent violated Section 8(a)(1) of the Act by the con-duct of Plant Manager Richard J. Olsen and Shift Super-visor John H. Hoover On or about September 7, 9, and13, Olsen allegedly threatened Respondent's employeeswith loss of benefits, plant closure, and subcontractingwork then being performed by Goodyear's employees, inthe event the Union was successful in its organizationalattempt.2Hoover, it is alleged, on or about September 15 orallythreatened Respondent's employees with loss of benefits,plant closure, replacing them on their jobs and rehiringthem at the Federal minimum wage in the event theUnion was successful in its organizational attempt.3By its answer Respondent admits certain factual mat-ters but denies violating the ActThe petition was filed on August 18, 1983 That dateopens the preelection "critical" period. Goodyear Tire &Rubber Co., 138 NLRB 453 (1962). Pursuant to a stipula-tion for certification upon consent election approved onSeptember 1, an election by secret ballot was conductedon September 30, under the supervision of the RegionalDirector for the employees in the following unit stipulat-ed to be appropriateAll dates are for 1983 unless otherwise indicated2 Complaint par 7(a)3 Complaint par 7(b)273 NLRB No. 6 GOODYEAR TIRE & RUBBER CO37All drivers, mechanics, tire and test technicians,janitors and building/groundkeepers. employed bythe Employer at its facility in San Angelo, Texas,but excluding all office clerical employees, guardsworking leaders, and supervisors as defined in theActThe tally of ballots reflected that of approximately 235eligible voters, all but 1 cast a ballot. None was chal-lenged, and there were no void ballots. Of the 234 validvotes counted, 86 votes were cast for the Union, and 148were cast against it On October 7 the Union filed timelyobjections.In his November 18 report on objections, the RegionalDirector overruled some objections and consolidatedothers (1, 2, 5, 9; 10, and 12) for, hearing with the com-plaint allegations. Objections 1 and 2 are included withinthe complaint allegations Objection 5 (the portion notoverruled) relates to an announcement by Goodyear thatit was dropping a potential 7-day rotation schedule. Ob-jections 9 and 10 pertain to a party given by Goodyearthe day of the election, and Objection 12 is that Good-year failed to comply with the requirements of ExcelsiorUnderwear, 156 NLRB 1236 (1966), regarding timely sub-mission of a list of the names and addresses of eligiblevoters.On the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel, the Union, andthe Respondent, I make the followingFINDINGS OF FACTI JURISDICTIONGoodyear, an Ohio corporation with its principaloffice and headquarters located in Akron, Ohio, operatesa proving grounds near San Angelo, Texas, where it isengaged in testing rubber products During the past 12months Respondent purchased and received goodsvalued in excess- of $50,000 at its San Angelo, Texas fa-cility directly from points located outside the State ofTexas. Respondent admits, and I find, that it is an em-ployer engaged in commerce within the .meaning of Sec-tion 2(2), (6), and (7) of the Act.II. LABOR ORGANIZATION INVOLVEDRespondent admits, and I find, that the Union is alabor organization within the meaning of Section 2(5) ofthe Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundThe record does not reflect the precise date the Unionbegan its current campaign at Respondent's San Angeloproving grounds, but it seems clear that by May 1983URW authorization cards were being distributed amongemployees. By his May 20 memo to the employees,Richard J. Olsen, manager of the proving grounds, ac-knowledged this fact and cautioned employees to askthemselves some questions before jumping on any bandwagon (C.P Exh. 2) 4As the'memo not only shows the background tone ofthe campaign, but also makes reference to the 7-day rota-tion schedule, the full text is set forth hereDear Fellow Employees.Our goal here at the Goodyear Proving Grounds isto provide a work place that all of us can be proudof Besides the excellent pay and benefits, we haveall worked hard to build a team effort in solvingand overcoming the daily challenges of operating afacility like ours.Unfortunately, sometimes in our efforts to build thisteam and improve the job security for all of us, wemake mistakes, or our communication breaks downTwo such examples involve the 30 minute "lapover" time and the seven day work schedule. Hope-fully, in the recent department meetings which BillVandiver and I attended, we have answered all thequestions concerning these two items. However, ifany questions still remain unanswered, please don'thesitate to discuss them with supervisors, Bill Van-diver, or myselfWe realize there is a union organizing card signingcampaign underway, and before you jump on the"band-wagon" and sign a union organization card,ask yourself these questions.I) Can this union guarantee me that my wages and• benefits will go up?2)Can this union guarantee me that my wages andbenefits won't go down'3)Can the union officials guarantee me that theywill solve my problems on the job94)Can the union guarantee me a wage substituteequal to my present pay if they take us out onstrike?The answer to each of these important questions is"NO." So let's not -get swept up into this union or-ganization drive because when you stop to thinkabout it, you're better off without the union Youdon't have to worry about union dues and finesbeing taken from your paycheck You can speak foryourself when you have a problem You don't haveto worry about losing your paycheck during astrike You can count on your jobI know we have some problems in our plant Everyplant does. But we've made progress, and we'll con-, tmue to. make more progress. As you know, wehave had a lot of discussions on cost reductions forthe Proving Grounds, and a union campaign cer-tainly is an added cost to the Proving Grounds op-eration. We don't need an outsider to come in hereand drive a wedge between us We can settle our4 Olsen testified without contradiction that the election of September,30, 1983, was the fourth in 8 years at the San Angelo facility, and thatthe Excelsior list furnished for the previous election was submitted aboutApril 1982 (Tr 84-85) 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDproblems by ourselves, without the cost and disrup-tions a union would bring.Sincerely,Rich OlsenManagerOlsen testimonially explained that the 7-day rotationschedule for the drivers arose at a brainstorming meet-ing, held in March 1983 attended by a committee of su-pervisors and nonsupervisors (Tr 99-100). One of theideas the committee generated for possibly improving ef-ficiency related to alternate work.schedules. One sugges-tion on this topic was to have a 6-day workweek, andthe other idea was for a 7-day week.5. A volunteer com-mittee was chosen to pursue the modified workweektopic (Tr. 100). Olsen testified that the matter seemed tolanguish, so when Bill Vandiver arrived in about May asthe new personnel manager, Olsen assigned him the taskof getting the volunteer committees together and bring-ing forth decisions for them (Tr. 100-101) Olsen testifiedthat after Vandiver held his first meeting with the work-week committee; Vandiver reported that the committeerecommended that the subject be dropped (Tr. 101).Haston Fields, a driver called as a witness by. the URW,testified that he expressed his disapproval of the workschedule changes, to Vandiver at the meeting, that thetopic was tabled, and the members were told 'that Van-diver would look into it further (Tr. 78-80). Thereafter,Fields testified, a notice was posted on the bulletin boardthat the idea for a modified workweek had been dropped(Tr. 80). No copy of the bulletin board notice was of-fered in evidence. Olsen testified that on receiving Van-diver's report in mid-May he decided to drop the matterand informed supervision of -his decision (Tr. 109). Hetestified that he mentioned the subject in a "25th hour"speech he gave to employees on Wednesday, September28 (Tr. 92, 99, 109).6The record fails to reflect what campaign events tran-spired in June and July, but apparently in early Augustthe URW mailed or distributed a legal-size report to theemployees ending with a notice of a meeting to be heldat a Holiday Inn on Saturday, August 13 (R. Exh. 11)Four of the paragraphs are particularly relevant in thisdescription of the background. They read.Many of you have told us that certain members ofmanagement have made statements that once youwin your election and begin to bargain, "You willstart from scratch," "with a blank sheet of paper."This is utter NONSENSE!, NOTHING could befurther from the truth. IT IS AGAINST THELAW FOR THE COMPANY TO TAKE AWAYOR TO THREATEN TO TAKE AWAY ANYOF THE EXISTING BENEFITS THAT YOUNOW HAVE.When you have your legal right to bargain by win-ning your election, you will be in the same position5 As the record reflects, drivers work on three different shifts aroundthe clock6 Olsen's speech of September 28, 1983, held 2 days before the elec-tion, is covered in more detail lateras an established Local Union negotiating 'a newagreement. You will put the wages that you nowhave, including, all other benefits, into a writtenagreement and then make the other improvementsthat you feel are needed Remember . . without awritten agreement signed by the Union (YOU) andthe company (Goodyear), YOU HAVE NOTH-ING!!Management has demonstrated to you time andagain that without a contract they CAN take AWAYbenefits, do away with your COLA (cost of livingallowance) and change rules, to say nothing aboutyour sick leave benefit, which has been turned' intoa state of confusion. They harass you and bully youwithout a reason. Ask yourselves. WHERE CAN IGO FOR HELP? NOWHERE NOW . . Butwith a UNION under the U.R.W. you will have allthe resources for help with 'your problems at yourdisposal.•We understand that some RUMORS are -being cir-culated at the grounds that the company made somestatements about closing the'.plant if you- are suc-cessful in forming your UNION. Let me assure youthat IT IS AGAINST THE LAW FOR THECOMPANY THROUGH ANY OF ITS OFFI-CIALS TO THREATEN TO CLOSE THEGROUNDS SIMPLY BECAUSE -YOU CHOSETO ORGANIZE!!! We doubt that the companywould be foolish enough to make such threats.This sparked a reply from Olsen who testified that anumber of employees gave copies of the URW's HolidayInn notice to supervision (Tr 89) Olsen's letter ofAugust 9, mailed to the employees' homes, reads (R.Exh. '2):Dear Fellow Employees.After reading the letter the union mailed to employ-ees' homes recently, I'm sure the same basic ques-tion came to your mind as it did mine†what is thereal goal of the statements they made about threat-ening to reduce benefits, harassing and bullying em-- ployees, sick leave being in a state of confusion, andstatements about plant closure? Certainly thosecomments were not made by any member of man-agement. Nor is management responsible for anyrumors such as those alluded to in the union's letter.As you know, many unions attempt to convinceemployees that they are somewhat being abused andneed the union's protection. The union's letterseems to me to be just an. effort to create needwhere none exists.Surely you do not need to take anyone's word(from management or the union) about workingconditions at the Goodyear Proving Grounds. Youare quite capable of evaluating the place where youwork every day and I'm confident that your judg-ment will be a wise one.'No workplace, including ours, is perfect†and thatwould continue to be the case if a union were to GOODYEAR TIRE & RUBBER CO39enter the picture On the other hand, I can assureyou that your management team will continue towork with you, aS we have in the past; io addressourselves to the real needs of both the business andits employees.Richard Olsen, ManagerProving Grounds• As earlier noted, the URW filed its petition on August18, and the election agreement, approved by the ActingRegional Director on September 1, scheduled an electiondate of Friday, September 30 Hours set for the electionwere 5:45 to 6:45 a.m., and 1 45 to 2:45 p.m. (C P Exh.4.)By a "special invitation" flyer, the URW invited em-ployees to attend a picnic to be held at nearby Lake Nas-worthy on Saturday, September 24 (R Exh. 3). Presum-ably the leaflet was distributed within a week or sobefore the picnic. Apparently between then and thepicnic the URW distributed another flyer. This one alsoundated, bears the headline title of "MORE THANWAGES." (R. Exh 4.) Two paragraphs which refer tothe subcontracting issue readAll things stand right now, the company has theright to sub contract your work or even hire newemployees to do the same work for less pay andbenefits. They don't need your agreement to dothese things.Once you are organized however, the issue of subcontracting becomes a subject for negotiations, andyou can take the steps you feel are necessary toprotect your jobs Don't you think it would bebetter to have the legal right to deal with theseproblems, rather than to live with the threat alwayshanging over your head?If Respondent made a specific written reply to theURW's undated flyer, it is not mentioned in the evi-dence 7As we prepare to turn to the allegations, it may behelpful to note Olsen's uncontradicted testimony that heleft the plant shortly after lunch on Wednesday, Septem-ber 7, for the airport where he boarded a plane and flewto the corporate headquarters at Akron, Ohio. After at-tending meetings there on Thursday and Friday he ar-rived back in San Angelo about 8 p.m. on Friday, Sep-tember 9, but did not go to the plant until Mondaymorning, September 12 (Tr.111-112).8 On Tuesday, Sep-tember 13, Olsen attended a Chamber of Commercebreakfast in San Angelo and arrived for work about -9a.m. (Tr. 114).†Attached to. the Regional Director's November 18, 1983 report onobjections are several documents. Including three letters from Olsen toemployees The letters are dated August 24, 1983. September 14, 1983,and September 23. 1983 They discuss campaign Issues None was offeredas an independent exhibit in this proceeding No party contends that theletters are of any particular relevance to our issues hereoRespondent did not offer in evidence a copy of Olsen's air travelticket, motel receipt, or any other documentary evidence concerning thetripB. Manager Olsen's Breaktune Remarks1. The testimonyAs earlier noted, paragraph 7(a) of the complaint al-leges (with emphasis added) that "On or about September7, 9, and 13, R. J Olsen orally threatened" Respondent'semployees "with loss of benefits, plant closure, and sub-contracting work then being performed" by Respond-ent's employees in the event the URW was successful inorganizing.Called by. the General Counsel as witnesses in supportof this allegation were drivers H L. Braz'iel and Billy FBrown Employed 29 years at Respondent's San AngeloProving Grounds, Braziel testified that he was workingthe second shift, 6 a m to 2•30 p.m., in September (Tr13-14). He testified that at either the 8:20 or 10-35 morn-ing break about Tuesday, September 13,8, Shift ForemanEarl Kennedy made some remarks to about 25 to 30 em-ployees in the lunchroom (Tr 15). Braziel testified with-out contradiction that it was normal for the foreman tohold meetings with employees at breaks (Tr. 19).10Olsen was present and seated in the reverse positionon a chair (Tr. 20). Kennedy discussed several topics,unspecified by Braziel, and then remarked that a rumorhad been circulating that union cards were being distrib-uted to hold another election (Tr 19) At that point, ac-cording to Brame], Olsen spoke up by saying, "If thisplace goes union, I'll close the goddamn gates."" Point-ing first to himself and then to the employees, Olsenstated that he had a job "tomorrow," but "what aboutyou?" Olsen added that Respondent could farm the workout to outsiders for about a third of what Goodyear waspaying the drivers, and that the employees had more tolose than to gain by going union (Tr 16, 20-21) Brazieltestified that, although Olsen made further remarks; hecould not describe them because at that point in themeeting Braziel bowed his head while considering these"thanks" of Goodyear for working half his life at allhours in all kinds of weather conditions (Tr. 21, 24). Bra-ziel described the "thanks" as his perception of Good-year's indifference to his long service, "that it didn'tmake a damn if I had a paycheck coming next week or ifmy job was terminated tomorrow or whether the elec-tion was over"Driver R. T. Allard also testified that he was workingthe second shift in September (Tr. 50). According toAllard, about September 9, at a morning break, Olsenspoke for some 5 to 6 minutes to 25 or 30 employeesgathered in the lunchroom (Tr. 50, 58) 72 Allard testified9 On cross-examination 0m/el admitted that he could not fix the exactdate and placed the event as occurring sometime between September 7and 15 (Tr 17, 23) Olsen testified that there is only one break before andone break after the lunch period'‡ Kennedy did not testifyBraziel testified, without contradiction, that Olsen frequently usedprofanity (Tr 22)i2 name of any foreman present is not given in the record Al-though Allard testified in response to a question about September 9, Inote that his own phrasing describes the meeting as being 2 to 3 weeksbefore the election of September 30 (Tr -59) That time frame would beSeptember 9, 1983 to September 16, 1983 It is unclear whether this meet-ing is the same or different from the one described by Braziel The Gen-eral Counsel makes no contention either way 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat on this occasion Olsen told employees that econom-ic conditions made it an extremely poor time to organize,that unemployment was very high, and that anyone em-ployed should be proud of it Olsen reminded employeesthat Goodyear already subcontracted some of the workat $7 an hour, and that such a figure was much cheaperthan the amount it 'cost Goodyear for its own drivers.According to Allard, Olsen stated that he was the onlyone who had job security, and that if the gates wereclosed right then he still had a job and the employeeswould be the ones out in the cold. Olsen added that hefelt he could almost guarantee that the gates would beshut if the employees organized, and that there was nopossible way employees could be guaranteed that em-ployees would keep the benefits they presently enjoyed(Tr 51-52).Driver Billy F Brown apparently was working thethird shift, 2 to 10:30 p m. in September. He testified thatabout 7 p.m on Wednesday, September 7, or Thursday,September 8," Shift Foreman Wilbur Brown (who didnot testify) called a meeting at breaktime. After discuss-ing a few items, Brown "introduced" Olsen who madesome remarks about the union campaign to the approxi-mately 25 employees present Olsen reminded everyoneof the pending election, said he wanted everyone tovote, remarked that Goodyear did not want the Union,reminded them that Goodyear had been farming outsome of the work, that it was cheaper to do so, thatGoodyear could do so with all of it if the employeesvoted in the Union, and warned that the employees hadmore to lose than to gain by going union (Tr. 26, 28-29).At the time of the hearing, Olsen had been managerfor 2-1/2 years He was present during the 1982 electioncampaign, and he testified that he was familiar with thedocuments of the first two election campaigns (Tr. 84).Olsen testified that Respondent's supervision has re-ceived extensive training in the campaigning regardingTIPS•an acronym meaning no threats, interrogation,promises, or spying (Tr 90).When asked if he ever utilized breaktime to deliverbusiness messages to employees, Olsen testified, "Not tothe best of my recollection" Other than making himselfavailable in his office when employees would have ques-tions, Olsen has never, "to the best of my recollection,"gone into the lunchroom and addressed a group of em-ployees on their break. Consistent with the position ex-pressed in his letter of August 9 (R Exh. 2), Olsen speci-ficially denies making the statements attributed to him(Tr. 88).The General Counsel requests that an adverse infer-ence be drawn from the failure of Shift Foreman EarlKennedy to testify (Br. at 5). I shall not draw any infer-ences I note that the evidence of both sides could havebeen aided by additional weight.13 Brown testified that he was positive It was a Wednesday or Thurs-day in "early" September (Tr 29) As a calendar shows, September 1,1983, fell on a Thursday Thus, the first Wednesday and Thursday inSeptember were September 7 and 8, and the second occurrence of suchdays fell on September 14 and 15 Respondent also contends that Brazieland Allard do not corroborate each other2 ConclusionsNotwithstanding certain discrepancies in the testimo-ny, I credit the General Counsel's witnesses. The de-meanor of each was satisfactory. This is particularly trueas to Braziel whose deep and sincere emotion was obvi-ous as he described Olsen's words.Respondent contends that Braziers credibility particu-larly suffers from his testimony that Shift Foreman Ken-nedy stated that there was a Amor of union cards beingdistributed "to go union again," to have another election.Respondent argues that it is "incredulous" that in Sep-tember any foreman would have made such a commentsince the election agreement had been approved on Sep-tember 1 (Br. at 24). Goodyear's argument would carrymore weight if Kennedy had denied making such aremark. There is nothing inherently improbable aboutBraziers testimony, for it could well be that the URWcontinued to distribute cards even after September 1 as alocking-in psychologyRespondent also contends that Braziel and Allard donot corroborate each other However, the GeneralCounsel does not contend that they attended the samemeeting, nor do they. Although the dates of the meetingsthey described are rather general, the time frame of earlyto mid-September allows several potential dates outsidethe days that Olsen was absentFinally, I note that Olsen did not unequivocally denyever speaking to employees on their breaks in the lunch-room I do not credit his denial that he made these re-marks.In light of the foregoing, I find that Respondent,through Plant Manager Olsen, threatened employees asalleged in complaint paragraph 7(a) and that by so doingGoodyear violated Section 8(a)(1) of the Act.C. Supervisor Hoover's Remarks1. The testimonyAbout September 15, complaint paragraph 7(b) alleges,John Hoover (admitted to be a statutory supervisor)orally threatened Respondent's employees "with loss ofbenefits, plant closure, replacing them on their jobs, andrehiring them at the federal minimum wage in the eventthe Union was successful in its organizational attempts"Test driver Andrew I Anderson testified as the GeneralCounsel's witness in support of this allegation, and Su-pervisor Hoover testified as Respondent's witness indenial.In September Anderson worked the third shift, 2 until10.30 p m. At that time he was working in the supervi-sor's building as part of a voluntary 90-day program tofamiliarize employees, selected by seniority, with thework of the supervisors (Tr. 31, 42, 47) The building isnicknamed the Sugar Shack (Tr. 31). -Anderson testified that about Thursday, September 15,he was seated at a desk in the Sugar Shack, a smalloffice with dimensions of about 8 feet by 10 feet, withSupervisors Hoover and Bill Wallace (Tr. 31, 43, 45, 48).The men were discussing various topics, and eventuallythey took up the union subject. At the hearing Andersoncould not recall who raised it, but testified that he did GOODYEAR TIRE & RUBBER CO41not think he had done so (Tr. 44). Supervisor Hoover re-marked that, if the Union got in, Goodyear would closedown the plant, the employees could lose more thanthey could gain, that "we could start with a blank sheetof paper," and that Goodyear could rehire employees atminimum wage or could hire new employees at mini-mum wage. Hoover added that employees could losewhat benefits they then enjoyed (Tr 32) When asked oncross-examination whether Hoover was speaking to himor Supervisor Wallace, Anderson responded by observ-ing that the room was very small and the statementscould have been made directly to him or for his benefit,but they were made. "I was bound to hear it." (Tr.45)14Supervisor Hoover testified that he listened to Ander-son's testimony, that he had been trained not to makeany such remarks, and denied making the statements at-tributed to him by Anderson (Tr 68-69). SupervisorWallace did not testify In the circumstances here, Idraw an inference adverse to Goodyear's position fromRespondent's failure to call Supervisor WallaceInstead of calling Wallace, Respondent called driversRay Fisher, James Hall, and Teddy J Holt who testifiedthat they had never heard Hoover or any supervisormaking threats of the nature attributed to Hoover. Suchevidence, even if credited, is of extremely slight value.The material question is whether Hoover spoke in theSugar Shack as described by Anderson Respondent doesnot contend that Fisher and Hall were present in theSugar Shack Supervisor Wallace was, yet Respondentdid not call him as a witness. That other employeesnever heard Hoover or other supervisors making threatson other occasions may have some remote relevance tothe question of whether Hoover spoke in the SugarShack as alleged, but the weight of such evidence is soslight as to be just about without any probative value2 ConclusionsAnderson's demeanor in testifying was satisfactory,and I credit him It seems clear that his account of Hoo-ver's remarks runs several topics together A perfect re-construction of the remarks very likely would showmore context and clarify the transition from topic totopic. On the surface it would seem inconsistent forHoover to begin with a statement about the plant closingif the Union were selected, then shifting, without a tran-sition context, to what could happen in negotiations or asa result of unionization." But these are attributes of or-dinary human recollection. The law does not require em-ployees to possess tape recorder memoriesThe plant closing threat is a clear violation of Section8(a)(1). In a context explaining the negotiating process, astatement that employees "could" lose their present ben-efits might not be unlawful Here, how-lever, the tenor of14 On redirect examination Anderson testified that Hoover was "moreor less" pointed in his direction (Tr 48) That adds little, however, forthe evidence does not describe the location of the three individuals in thesmall room in relation to each otheri5 testimony about rehiring employees at the minimumwage supports a finding, which I make. that Hoover said Goodyearcould reduce the wages of current employees to the Federal minimum inthe event the employees voted in the UnionHoover's brief remarks is that Goodyear would penalizeemployees if they voted for the Union. I find that Re-spondent violated Section 8(a)(1) as alleged in complaintparagraph 7(b).IV. PETITIONER'S OBJECTIONS TO THE ELECTIONA IntroductionThe URW's Objections 1 and 2 are covered by theevidence treated under complaint paragraphs 7(a) and(b), and I recommend that these objections be sustainedObjections 5, 9-10, and 12 present additional issues.B Manager Olsen 's Speech of September 28, 1983The portion of Objection 5 set for hearing relates toPlant Manager Olsen's speech of September 28 in whichhe made reference to the 7-day rotation schedule. TheUnion's contention regarding this topic seems to be thatRespondent held up a decision on whether to change toa rotation schedule, and then announced that decision onSeptember 28 in a manner calculated to persuade em-ployees that they did not need a union for managementto listen to themThe initial problem with the URW's position is thatdriver Haston Fields credibly testified that he observed abulletin board memo announcing Goodyear's decision todrop-the rotation idea." Fields could not recall the datehe saw the memo (Tr 80-81). It would seem to havebeen at least as far back as early to midsummer, howev-er. Driver Andrew I Anderson recalled that Olsenstated in his September 28 speech that the 7-day rotationidea was being shelved (Tr 34-35). I find Anderson'srecollection of this point to be unreliable.Driver Ernest M. Aguero quoted Olsen as saying onSeptember 28 that as the employees did not want the 7-day rotation schedule, "We dropped it." (Tr 65, emphasisadded )During cross-examination by the URW, Olsen testifiedthat he mentioned the subject in his September 28 speechas an example of how employees and management canwork together without need for a third party (Tr.110)." As Olsen's decision previously had been postedon the bulletin board, and as Aguero's testimony of"dropped," indicating a decision made in the past, is con-sistent with Olsen's testimony, I shall recommend thatObjection 5 be overruled in its entirety.C Goodyear's Election PartyOlsen authorized supervisors to hold a party for em-ployees about 6 30 p.m on September 30, following the16 Driver R T Allard recalled that the announcement came from Per-sonnel Manager Vandiver at some meeting held at some unspecified time(Tr 53)17 When Respondent sought to Introduce written excerpts from thetext of Olsen's September 29, 1983 speech, the URVV objected unless theentire written text be offered in order to show the full context and natureof the limited excerpts (Tr 94-97, 103) I sustained the objection Acredibility issue was raised concerning whether Olsen referred to the ex-cerpted topics elsewhere in his speech The rule of completeness supportsmy ruling Fed R Evid 106 Moreover, Respondent did not offer toproduce the entire text for the URW's inspection The excerpts are In-cluded in the rejected exhibit file as R Exhs 8 and 9 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDclose of the polls (Tr. 107, Olsen). The issues raised byObjections 9 and 10 are whether supervisors invited em-ployees before the polls closed and whether a map wasposted by Respondent before the polls closed.Driver Anderson testified that he observed a map,showing directions to the San Angelo Boat Club at LakeNasworthy, posted on the lunchroom bulletin boardaround 6 to 6:30 p.m. (Tr. 36-39; C.P Exh. 5.) Andersontestified that on September 30, at a time subsequent toAnderson's observing the map, Supervisor Hoover invit-ed him to the party and told him he would be paid forthe time (Tr. 36, 39). Anderson testified that he votedabout 2 p m. (Tr 40). This establishes no objectionableconduct inasmuch as all events occurred after the polls.closed.Driver Allard testified that he observed the mapposted around 10:30 a.m. on election day (Tr. 55), andDriver Aguero testified that he observed it on the bulle-tin board about 12:30 p m. (Tr 66). Allard testified that"supervisor" J. D. Martin invited him to the party (Tr.55), and Aguero testified that an unidentified "supervi-sor" likewise invited him (Tr. 66). There is no pleading,evidence, or stipulation establishing that Martin and theother "supervisor" are statutory supervisors or otherwiseagents of Goodyear.Olsen testified that he did his best to assure that thebulletin boards were kept free of campaign literature (Tr.86-87). That may well be, but it does not directly contra-dict the positive evidence that the map was in factposted over several hours on election day.However, the fact that the map was posted does notshow objectionable conduct by Goodyear. The map isunsigned, and there is no evidence that an agent ofGoodyear posted it. I shall recommend that Objections 9and 10 be overruled.D. The Excelsior List ObjectionObjection 12 is that Goodyear failed to submit the listof eligible voters and their addresses in a timely manner,and that the URW did not receive the list until Septem-ber 13.The parties stipulated that the URW received a copyof the list on Tuesday, September 13, 1983, at 9 a.m. (Tr.81-82; C P. Exh 1.)18 The URW contends that Re-spondent's failure to comply with the 7-day deadline es-tablished by the Board in Excelsior Underwear, 156NLRB 1236 (1966), is objectionable as a matter of lawAs the Board recently noted, the Excelsior rule re-quires an employer, within 7 days after the approval ofan election agreement, or after an order directing anelection, to submit to the Regional Director a list of thenames and addresses of the eligible voters. Such list isthen forwarded to the union. Red Carpet Building Main-tenance Corp., 263 NLRB 1285 fn. 3 (1982). In this case,Goodyear furnished the list, dile no later than Thursday,September 8, a little over 4 days late•on the morning of19 Olsen testified that there were only a few changes from the 1982 listwith about 2 names being added and 10 names deleted which were noton the 1982 list (Tr 85-86) Such testimony is Irrelevant to the Issue ofcompliance with the obligation to furnish a list of names and addresses ofthe votersthe fifth day after the due date. This gave -the URW 16days' use of the list before election day. Correspondencebetween Goodyear and Region 16 reflects that Respond-ent deliberately delivered the list to the Union withoutregard to the 7-day requirement on the asserted_ basisthat the only material time requirement is that the Unionhave the list for 10 days prior to the election (R. Exh. 5;C.P. Exh. 3).†The Board has found that a 1-day delay in delivery ofthe list to a -Regional Director constituted substantialcompliance with Excelsior where it appeared that thedelay wa s caused by the Postal Service, the Board's Re-gional Office, or factors other than a design by the em-ployer See, for example, Chance Collar Go, 265 NLRB1213 (1982) Here, however, Respondent intentionallydelayed delivery of the Excelsior list." I find Respond-ent did not substantially comply. with the Excelsior rule,and -that, by its, deliberate delay, Respondent committedobjectionable conduct I therefore shall recommend thatObjection 12 be sustainedE. Summary of FindingsBased on the findings Sustaining Objections 1, 2, and12, I shall recommend that the election held September30, 1983, be set aside, that the Regional Director conducta _second election to determine the question of represen-tation, and that the Regional Director include in thenotice of election the Lufkin Rule2° paragraph set forthbelow:Notice To All Voters.The election conducted on September 30, 1983, wasset aside because the National Labor RelationsBoard found that certain conduct of the Employerinterfered with employees' exercise of a free andreasoned choice. Therefore, a new election will beheld in accordance with the terms of this notice ofelection All eligible voters should understand thatthe National Labor Relations Act, as amended,gives them the right to cast their ballots as they seefit, and protects them in the exercise of this right,free from interference by any of the partiesI further recommend that Objections 5, 9, and 10 beoverruled.CONCLUSIONS OF LAW1.Goodyear is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct2.The URW is a labor organization within the mean-ing of Section 2(5) of the Act.3.By threatening its employees with loss of benefits,subcontracting of all work, plant closure, or reducingWage rates to the Federal minimum in the event the em-19 Region 16 also apparently received a copy of the list about Septem-ber 13. 1983 (C P Exh 1)20 Lufkin Rule Co, 147 NLRB 341 (1964), Oklahoma City CollectionDistrict, 263 NLRB 79 (1982), Fisher-Haynes Corp, 262 NLRB 1274(1982) GOODYEAR TIRE & RUBBER CO43ployees voted in the URW, Respondent has violatedSection 8(a)(1) of the 'Act.4.Goodyear's unlawful conduct affects commercewithin the meaning of Section 2(6) and (7) of the Act.5.By engaging in the-objectionable conduct describedin part IV of this Decision, Respondent has interferedwith its employees freedom of choice in the electionconducted September 30, 1983.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it ceaseand desist and take certain affirmative action designed toeffectuate the policies of the Act.On these findings of fact and conclusions of law andthe entire record, I issue the following recommended"ORDER.The Respondent, The Goodyear Tire and RubberCompany, San Angelo, Texas, its officers, agents, succes-sors, and assigns, shall1. Cease and desist from(a)Threatening its employees with loss of benefits,subcontracting of all work, plant closure, or reducingwage rates to the Federal minimum in the event the em-ployees vote in the URW or any other labor organiza-tion.2 2(b)In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Pot at San Angelo, Texas Proving Ground copiesof the attached notice marked "Appendix."22 Copies ofthe notice, on forms provided by the Regional Directorfor Region 16, after being signed by the Respondent'sauthorized representative, shall be posted by the Re-spondent immediately upon receipt and maintained for 60consecutive days in conspicuous places including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-21 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses22 The phrase "or any other labor organization" is appropriately In-cluded Riley-Beazrd, Inc. 259 NLRB 1339, 1372 fn 144 (1982), ElkBrand Mfg Co, 253 NLRB 1038 (1981)23 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Boardent to ensure that the notices are not altered, defaced, orcovered by any other material(b) Notify, the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.IT IS FURTHER ORDERED that the election held Sep-tember 13, 1983, in Case 16-RC-8611 is set aside and thecase is remanded to the Regional Director for the pur-pose of conducting a new election, and that the LufkinRule paragraph, quoted in part IV, E, of this decision, beincluded in the Notice of Second Election to be issuedby the Regional Director, and that Objections 5, 9, and10 are overruledAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had the opportunity topresent their evidence and cross-examine witnesses, theNational Labor Relations Board has found that we vio-.lated the National Labor Relations Act, and the Boardhas ordered us to post this notice and to comply with itsprovisionsThe National Labor Relations Act gives you, as em-ployees, these rights.To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through representativesof you own choiceTo engage in activities together for the purposeof collective bargaining or other mutual aid or pro-tectionTo refrain from the exercise of any or all suchactivities.Accordingly, we give you these assurances.WE WILL NOT threaten you with loss of benefits, sub-contracting of all work, plant closure, or reduction ofwage rates to the Federal minimum in the event youvote in the United Rubber, Cork, Linoleum and PlasticWorkers of America, or any other labor organization.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you with respect to your rightsguaranteed by Section 7 of the National Labor RelationsActTHE GOODYEAR TIRE AND RUBBER COM-PANY